Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-32 recite the limitation “A portable object”. It is not clear if the portable object is the same as the one recited in Claim 13 or a different one. For examination purposes, the examiner will assume that they are the same. Appropriate correction is required.
As far as understood by the Examiner, the rejections stand as follows:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-19 of U.S. Patent No. 10,261,476. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention as the noted patent above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.
Claims 13-21 corresponds to Claims 1 and 14-17 of 476’.
Claim 18-33 corresponds to Claims 1 and 12-19 of 476’.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 21-24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bora et al. (US Patent No. 7,404,667). With regard to Claims 13 and 33, Bora discloses a portable object comprising: a control stem (12), actuation of which in rotation can control at least one electronic or mechanical function of the portable object; a magnetized ring (26) driven in rotation by the control stem; two inductive sensors (27, 28) configured to detect a rotation of the control stem and a position of the control stem, the two inductive sensors configured to be sensitive to a variation in magnetic induction produced by rotation of the magnetized ring in only two directions in space, which are parallel to each other. The method limitations are deemed inherent to the device.
With regard to Claim 14, Bora discloses the two inductive sensors being arranged at an equal distance (Fig. 4) from a center of rotation of the magnetized ring, symmetrically with respect to a plane passing through the center of rotation of the magnetized ring.
With regard to Claims 15-16, Bora discloses the two inductive sensors being sensitive to a variation in magnetic induction only in a vertical direction (Fig. 4).
With regard to Claim 21, Bora discloses the object including a frame (25) configured to serve as a cradle for the control stem, the inductive sensors being disposed inside at least one housing (Fig. 1A) arranged in the frame inside which the sensors are held by an elastic device (19).
With regard to Claim 22, Bora discloses the two inductive sensors being disposed inside two distinct housings (29, 30) arranged in the frame.
With regard to Claims 23-24, Bora discloses the portable object including a holding plate (25) including at least one elastic finger (29, 30) which, by pressure on the inductive sensors, holds the inductive sensors inside at least one housing (2) in which the sensors are disposed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  . Bora discloses substantially the claimed invention except for the two inductive sensors producing signals that are phase shifted with respect to each other by a value between 60° and 120°.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two inductive sensors producing signals that are phase shifted with respect to each other by a value between 60° and 120°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two inductive sensors producing signals that are phase shifted with respect to each other by a value between 60° and 120°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses potable objects, similar to Applicant’s claimed invention, having control stems and inductive sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833